Order entered April 24, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-01615-CV

   TRANSITIONAL ENTITY LP, DURACARE LLC, AND CHARLES SYLVESTER,
                              Appellants

                                               V.

                ELDER CARE LP AND BEVERLY A. DAWSON, Appellees

                      On Appeal from the 44th Judicial District Court
                                  Dallas County, Texas
                            Trial Court Cause No. 12-11642

                                           ORDER
       We GRANT appellants’ April 22, 2015 second agreed motion to enlarge time to file

brief and ORDER the brief be filed no later than May 15, 2015. Appellants are cautioned that

no further extensions will be granted absent exigent circumstances.


                                                      /s/   CRAIG STODDART
                                                            JUSTICE